Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 3/8/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 10, the cancellation of claims 1-3, 12-13, 20 and 25, and the addition of new claims 31-39.  Claims 7-11 and 26-39 remain pending.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. The applicants have argued that the King reference does not disclose the claimed combination of materials; however, the examiner disagrees and notes King discloses such at 0033.  
The applicants have argued the prior art fails to disclose the claimed property associated with the claimed amendment has superior and unexpected results.  Initially, the examiner notes that the allegations of unexpected results is not supported by a commensurate showing of factual results to be persuasive.  The factual evidence does not support the breadth of the broadly drafted claim to be persuasive.  Additionally, the claimed are mere capability of having a result and not a result, i.e. is capable of being loaded, and a comparison to another particle that is not required to be present.
Additionally, the prior art explicitly discloses and/or makes obvious the claimed titania on barium titanate and therefore would necessarily have the same results unless the applicant is using different process steps that are not claimed or disclosed as necessary.  Mere 
As for the arguments as it relates to surprisingly results with fewer ALD cycles and the delaying sintering, these results are not shown to be commensurate in scope with the broadly drafted claim requirement.  Additionally, these appear to be no more than allegations of unexpected results that are not shown with sufficient evidence to be persuasive.  Finally, the prior art disclose coated particles and adjusting the thickness and therefore would encompass the process steps as claimed and thus would have the same results (i.e. not unexpected).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145. 
All other arguments not specifically addressed are deemed mere attorney speculation not supported by factual evidence to be persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires “titania titanium dioxide” which appears to be redundant as titania is titanium dioxide.
Appropriate correction required.
Dependent claims do not cure the deficiencies of the claims from which they depend and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being US Patent Application Publication 20170022608 by King et al.
Claim 10:  King discloses ALD deposition of titania on barium titanate (0033-0037, 0056).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145. 
Claims 11 and 30:  ALD includes building up a thickness and therefore the process as taught by King will necessarily include an iteration that encompasses the claimed process (i.e. ALD deposition of titania at a thickness of 0.5 to 1.5nm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20030026989 by George et al.
Claim 7:  George discloses a method of making oxidation resistant metal particles including a metal particle exposed to a vacuum and applying an ALD coating thereto (0037-
Claim 8:  George discloses titanium (0051) chloride and therefore using chemical would have been obvious.  George discloses water (000041-0042) with the metal reactant and therefore using titanium chloride and water would have been obvious as predictable.
Claim 9:  George discloses the rare earth oxide (0037, see yttrium).
Claim 26:  George discloses Zn or Al particles (0083).
Claim 31-33:  George does not specifically disclose the number of alternating cycles; however, disclose the number of cycles directly affects the thickness (i.e. rate of deposition) and therefore it would have been obvious to have determined the optimum number of cycles, including 10 to 100, including 25 to 60 or 20 to 40 to provide the desired thickness.  See paragraph 40.  Additionally, George discloses 50 cycles at 0092 and using this would have been obvious (0092).

Claim 35:  George discloses TMA and water for 50 cycles (0092).
Claim 36:  George discloses Ni particles (0083).
Claim 38:  George discloses Al particles (0083) and discloses 50 cycles (0092).  Using these would have been obvious as predictable.
Claim 39:  George discloses 50 cycles (0092) and applying a vacuum prior to ALD to remove volatile materials that are absorbed and such would include removing water as claimed.  At the very least, desorbing water would have been obvious as predictable because 0040 discloses applying a vacuum to pretreat to remove absorbed materials.

Claim(s) 10, 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170022608 by King et al.
Claim 10:  While examiner maintains the position as set forth above, King discloses ALD deposition of titania coating and barium titanate particles (0033-0037, 0056) and therefore using these two collectively would have been obvious as predictable.
Claims 11 and 30:  King discloses a coating that encompasses the claimed coating (0056) and therefore at the very least, makes obvious the claimed coating thickness. 

Claims 8, 10, 11, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with King.
4 and water for ALD of titania and therefore using such would have been obvious as predictable (0078).
Claim 10:  George discloses ALD of various particles, including oxide particles; however, fails to disclose the barium titanate.  However, King discloses barium titanate particles is known to be coated with ALD titania coating and therefore taking the references collectively it would have been obvious to have coating barium titanate with titania as claimed.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 27:  George discloses any number of particles, including metal particles in general; however, fails to explicitly disclose Cu particles.  However, King, also discloses metal particles coated with ALD and discloses such metal particles include copper (0056) and therefore taking the level of one of ordinary skill in the art at the time of the invention as well as that as disclosed by the references, using a Cu particles for an ALD coating would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claims 11 and 30: George discloses thicknesses of up to 20 nm and thus encompasses all the claimed range (and specifically discloses 0.5 nm, see claim 1).  King discloses a coating that encompasses the claimed coating thickness (0056).  Therefore, the claimed range is obvious as predictable and because it is overlapped by a range taught by the prior art.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with US Patent 6858546 by Niinisto et al.
George discloses all that is taught above and discloses ALD of yttrium oxide coatings; however, fails to explicitly disclose the claimed cycle.  However, Niinisto discloses an ALD process for forming yttria and discloses using ozone as the oxidizing gas and tris(methylcyclopentadienyl)yttrium as the yttrium source (column 8, lines 55-60, column 10, lines 55-65) and therefore using these two known materials for their known and suitable use would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. with US Patent Application Publication 20190180896 by Karlen et al.
George discloses magnetic and aluminum alloy particles (0024); however, fails to discloses the claimed metal.  However, Karlen discloses a magnetic aluminum alloy include AlSi10Mg and therefore taking the references collectively it would have been obvious to one of ordinary skill in the art to have modified George to provide a AlSi10Mg particle for ALD coating KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718